        2:19-cv-02241-CSB-EIL # 1         Page 1 of 5                                            E-FILED
                                                              Monday, 09 September, 2019 03:27:21 PM
                                                                          Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                                 URBANA DIVISION

KENNETH THOMPSON,                          )
                                           )
               Plaintiff,                  )
                                           )
v.                                         )        Case No. 19-2241
                                           )
JELD-WEN, INC., and                        )
JELD-WEN DOOR REPLACEMENT                  )
SYSTEMS, INC.,                             )
                                           )
               Defendants.                 )

              NOTICE OF REMOVAL AND DEMAND FOR JURY TRIAL

       PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1441 and 1446, Defendants,

JELD-WEN,       INC.    and   JELD-WEN         DOOR     REPLACEMENT        SYSTEMS,      INC.

(“Defendants”), by and through their attorneys, HEPLERBROOM, LLC, remove to this

Court the above entitled case from the Circuit Court of Champaign County, Illinois.

       1.      The removed case is a civil action filed on July 29, 2019, in the Circuit Court

of the County of Champaign, Illinois, bearing case number 2019-L-108 in the records and

files of that court.

       2.      As required by 28 U.S.C. § 1446(a), a copy of the complaint served upon

Defendants is attached and marked as Exhibit A.




                                                1
         2:19-cv-02241-CSB-EIL # 1       Page 2 of 5



        3.    Venue of this removed action is proper under 28 U.S.C. § 1441(a) because

this Court is the United States District Court for the district and division corresponding

to the place where the state court action was pending.

        4.    Plaintiff, Kenneth Thompson, is a citizen of the State of Illinois.

        5.    Defendant, JELD-WEN, INC., is incorporated under the laws of Delaware

and its principal place of business is located in North Carolina.

        6.    Defendant, JELD-WEN DOOR REPLACEMENT SYSTEMS, INC., is

incorporated under the laws of Oregon and its principal place of business is located in

Oregon.

        7.    Plaintiff’s complaint incorrectly alleges the state of incorporation of

Defendant JELD-WEN DOOR REPLACEMENT SYSTEMS, INC. as Delaware, and

incorrectly alleges that both Defendants have their principal places of business in Illinois.

Information from the Secretaries of State of North Carolina and Oregon containing the

correct information regarding Defendants’ citizenship is attached and marked as Exhibit

B.

        8.    Defendants were served with the summons and complaint on August 9,

2019.

        9.    This Notice of Removal is filed by Defendant with this Court within 30 days

of receipt by Defendant through service of the initial pleading as required by 28 U.S.C.

§ 1446(b).



                                             2
        2:19-cv-02241-CSB-EIL # 1        Page 3 of 5



       10.    There is in excess of $75,000.00 in controversy in this matter.

       11.    Although Plaintiff’s Complaint only prays for damages in an amount in

excess of $25,000.00, there is in excess of $75,000.00 in issue. Plaintiff alleges that he was

injured “when an employee of Defendants dropped a door that weighed several hundred

pounds off a forklift and it landed on Plaintiff.” Exhibit A, ¶ 10. Plaintiff further alleges

that as a result of the incident alleged in the complaint, he “has sustained serious and

permanent injuries to his neck and back; he has been caused to undergo extensive medical

care and treatment as well as hospital care and treatment, and, more likely than not, will

be required to undergo further such care and treatment in the future.” Exhibit A, ¶ 16.

The complaint also claims that “Plaintiff will be required to become indebted for

additional expenses for medical care and treatment in the future,” that “Plaintiff is at

increased risk of future injury,” and that “Plaintiff has incurred past pain, past suffering,

past lost wages and will incur future damages, future pain, future suffering, future

medical costs, future lost wages, and a diminished earning capacity, all in an amount that

is currently not known, but expected to be substantial.” Exhibit A, ¶¶ 17-19.

       12.    Accordingly, the amount in controversy for Plaintiff’s claim is in excess of

$75,000.00, exclusive of interests and costs.

       13.    Defendants remove this case pursuant to 28 U.S.C. §§ 1332, 1441, and 1446

due to diversity of citizenship among the parties and sufficient amount in controversy.




                                                3
        2:19-cv-02241-CSB-EIL # 1          Page 4 of 5



       14.    Defendants will promptly serve written notice of the removal of this action

upon Plaintiff and will file such notice with the Clerk of the Circuit Court for Champaign

County, Illinois, as required by 28 U.S.C. § 1446(d).

       15.    Defendants demand a trial by jury of all issues to be tried.

       WHEREFORE, Defendants respectfully give notice that the above-entitled cause

is removed from the Circuit Court of Champaign County, Illinois, to the United States

District Court for the Central District of Illinois.

                                     Respectfully submitted,

                                     JELD-WEN, INC., and
                                     JELD-WEN DOOR REPLACEMENT SYSTEMS, INC.,
                                     Defendants

                                     By: /s/ Michael Patrick Murphy
                                             One of their attorneys

                                     Michael Patrick Murphy, #06284342
                                     HEPLERBROOM, LLC
                                     4340 Acer Grove Drive
                                     Springfield, IL 62711
                                     (217) 528-3674 (telephone)
                                     (217) 528-3964 (facsimile)
                                     E-mail: mpm@heplerbroom.com




                                               4
        2:19-cv-02241-CSB-EIL # 1       Page 5 of 5



                              CERTIFICATE OF SERVICE

       I hereby certify that on September 9, 2019, the foregoing was filed electronically
with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Andrew T. Drazen
Page Law
9930 Watson Road, Suite 100
St. Louis, MO 63126
andy@pagelaw.com
Attorney for Plaintiff




                                                       /s/ Michael Patrick Murphy




                                            5
